DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, 13, and 20, Claim(s) 1, 13, and 20 recite(s):
- receive an order for a product from a consumer, the order having a temporal element that begins upon delivery of the product;
- receive a notification that the product is delivered to the consumer;
- begin the temporal element of the order in response to receiving the delivery notification.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to product orders and their deliveries -- therefore relates to commercial interactions;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages relationships and interactions between a product provider, a consumer, and a delivery service provider, all of which may involve people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- apparatus; processor; memory that stores code executable by the processor; a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-12 and 14-19, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- log (claims 6 and 16);
- customer relationship management (“CRM”) system (claims 6-7, 10, and 16-17);
- field (claims 6 and 16);
- systems (claims 7-9 and 17-18);
- application programming interface (“API”) (claims 7 and 17);
- poll (claim 8);
- digital product (claims 12 and 19);
- clicking a link to download the digital product (claims 12 and 19);
- installing the digital product on an electronic device (claims 12 and 19);
- logging into an account (claims 12 and 19);
- executing the digital product on an electronic device (claims 12 and 19);
- entering a license key for the digital product (claims 12 and 19).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely further narrows the meaning of temporal element in the abstract idea.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim 20 is rejected under 35 U.S.C. 101.  Claim 20 requires a computer readable medium, which stores a program.  The specification does not provide a definition of a computer readable medium, and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed toward a transitory propagating signal per se and considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena.  O'Reilly, 56 U.S. (15 How.) at 112-14.  Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.  Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.
Examiner notes that paragraph [012] of Applicant’s specification-as-originally-filed states that the storage devices may not embody signals.  However, note that the preamble of claim 20 refers to “computer readable storage medium” and not the specific term of “storage devices.”
To attempt to overcome this particular 101 rejection, Examiner suggests modifying the first line of claim 20 such that it states “a non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruth, US 20200387863 A1, in view of Ourega, US 20080162304 A1.
As per Claims 1, 13, and 20, Ruth discloses:
- receive an order for a product from a consumer, the order having a temporal element that begins upon delivery of the product (paragraph [0002] (“In recent years, consumers have been purchasing more products on-line. Consumers often have a return window starting from a delivery date during which items purchased on-line can be returned for a refund.”; “The return window is generally kept long enough (e.g., 2 weeks) so that more consumers have time to try out the items.”));
- begin the temporal element of the order in response to the delivery being determined (paragraph [0002] (“In recent years, consumers have been purchasing more products on-line. Consumers often have a return window starting from a delivery date during which items purchased on-line can be returned for a refund.”; “The return window is generally kept long enough (e.g., 2 weeks) so that more consumers have time to try out the items.”));
- a method (paragraph [0002]).
Ruth fails to disclose wherein the particular online commerce system comprises:  an apparatus; a processor; and a memory that stores code executable by the processor; a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor.  Ourega discloses wherein the particular online commerce system comprises:  an apparatus; a processor; and a memory that stores code executable by the processor (paragraph [0018] (“The mediator can provide an electronic marketplace (e.g. a Web site) wherein sellers register their goods for sale, and shipping companies publish their shipping methods and rate charts, for buyers to choose from. The Web site is accessible to users via a communications network, such as the Internet. The buyers, seller and carrier can communicate though and interact through with the mediator's Web site, using an interface and interface software. For example, the seller, buyer and carrier interface may each comprise a personal computer running standard Web browser software and having network access capability.”)); a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (paragraph [0018] (“The mediator can provide an electronic marketplace (e.g. a Web site) wherein sellers register their goods for sale, and shipping companies publish their shipping methods and rate charts, for buyers to choose from. The Web site is accessible to users via a communications network, such as the Internet. The buyers, seller and carrier can communicate though and interact through with the mediator's Web site, using an interface and interface software. For example, the seller, buyer and carrier interface may each comprise a personal computer running standard Web browser software and having network access capability.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ruth such that the particular online commerce system comprises:  an apparatus; a processor; and a memory that stores code executable by the processor; and the invention includes a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor, as disclosed by Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Ruth fails to disclose wherein delivery is determined by receiving a notification that the product is delivered to the consumer.  Ourega further discloses wherein delivery is determined by receiving a notification that the product is delivered to the consumer (paragraph [0186] (“Once the carrier pickups the package from the seller's location, he will be in charge of delivering it to the buyer. The package delivery process is implemented by a computer program M03, referred to herein as delivery manager that runs on the mediator's Web site M01.”); paragraph [0189] (“Once the package is delivered, the carrier must confirm the actual date the package was dropped to the buyer's location.”; “Upon receiving the package delivery confirming, the delivery manager will cooperate with the billing system to credit the carrier for the shipping freights.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that delivery is determined by receiving a notification that the product is delivered to the consumer, as disclosed by Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Ruth further discloses wherein the temporal element comprises a trial period for the product, the trial period comprising an evaluation period for the product (paragraph [0002]).

As per Claim 3, Ruth further discloses wherein the trial period for the product begins in response to the delivery being determined (paragraph [0002]).
The modified Ruth fails to disclose wherein delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer.  Ourega further discloses wherein delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer (paragraph [0186]; paragraph [0189]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer, as disclosed by Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, wherein the temporal element comprises a trial period for the product, the trial period comprising an evaluation period for the product that begins in response to the delivery being determined (paragraph [0002]).
The modified Ruth fails to disclose wherein delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer.  Ourega further discloses wherein delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer (paragraph [0186]; paragraph [0189]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer, as disclosed by Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Ourega in further view of Greene, US 20060253887 A1.
As per Claim 4, the modified Ruth fails to disclose wherein the temporal element comprises a subscription period for a product that the consumer subscribes to on a periodic basis.  Greene discloses wherein the temporal element comprises a subscription period for a product that the consumer subscribes to on a periodic basis (paragraph [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the temporal element comprises a subscription period for a product that the consumer subscribes to on a periodic basis, as disclosed by Greene, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Ruth further discloses wherein the period of temporary possession for the product begins in response to the delivery being determined (paragraph [0002]).
The modified Ruth fails to disclose wherein the period of temporary possession is a subscription period.  Greene further discloses wherein the period of temporary possession is a subscription period (paragraph [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the period of temporary possession is a subscription period, as disclosed by Greene, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Ruth fails to disclose wherein delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer.  Ourega further discloses wherein delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer (paragraph [0186]; paragraph [0189]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer, as disclosed by Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Ruth further discloses wherein the period of temporary possession for the product begins in response to the delivery being determined (paragraph [0002]).
The modified Ruth fails to disclose wherein the temporal element comprises a subscription period for a product that the consumer subscribes to on a periodic basis.  Greene discloses wherein the temporal element comprises a subscription period for a product that the consumer subscribes to on a periodic basis (paragraph [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the temporal element comprises a subscription period for a product that the consumer subscribes to on a periodic basis, as disclosed by Greene, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Ruth fails to disclose wherein the period of temporary possession is a subscription period.  Greene further discloses wherein the period of temporary possession is a subscription period (paragraph [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the period of temporary possession is a subscription period, as disclosed by Greene, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Ruth fails to disclose wherein delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer.  Ourega further discloses wherein delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer (paragraph [0186]; paragraph [0189]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that delivery is determined by receiving the delivery notification indicating that the product is successfully delivered to the consumer, as disclosed by Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 6, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Ourega in further view of Lehner, US 20160034850 A1.
As per Claims 6 and 16, the modified Ruth fails to disclose wherein the code is executable by the processor to log the order in a customer relationship management (“CRM”) system in response to receiving the order, the temporal element for the order comprising a field in the CRM for the order that is updated upon receiving the delivery notification for the product.  Lehner discloses wherein the code is executable by the processor to log the order in a customer relationship management (“CRM”) system in response to receiving the order, the temporal element for the order comprising a field in the CRM for the order that is updated upon receiving the delivery notification for the product (paragraph [0020]; paragraph [0036]; paragraph [0067]; paragraph [0073]; paragraph [0084]; paragraph [0086]; paragraph [0087]; paragraph [0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the code is executable by the processor to log the order in a customer relationship management (“CRM”) system in response to receiving the order, the temporal element for the order comprising a field in the CRM for the order that is updated upon receiving the delivery notification for the product, as disclosed by Lehner.  Motivation for the modification is provided by Lehner in that this allows the system information to be used when interacting with customers and also helps with returns (paragraph [0067]; paragraph [0087]).

As per Claim 10, the modified Ruth fails to disclose wherein the apparatus is a CRM.  Lehner further discloses wherein the apparatus is a CRM (paragraph [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the apparatus is a CRM, as disclosed by Lehner.  Motivation for the modification is provided by Lehner in that this allows the system information to be used when interacting with customers (paragraph [0067]).
The modified Ruth fails to disclose wherein the code is executable by the processor to cancel the order in the apparatus in response to the delivery notification indicating that delivery of the product is unsuccessful.  Ourega further discloses wherein the code is executable by the processor to cancel the order in the apparatus in response to the delivery notification indicating that delivery of the product is unsuccessful (paragraphs [0017]-[0019]; paragraph [0084]; paragraphs [0186]-[0188]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the code is executable by the processor to cancel the order in the apparatus in response to the delivery notification indicating that delivery of the product is unsuccessful, as disclosed by Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Ruth fails to disclose send a notification to the consumer that the order is cancelled.  Ourega further discloses send a notification to the consumer that the order is cancelled (paragraph [0184]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the invention sends a notification to the consumer that the order is cancelled, as disclosed by Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 11, Ruth further discloses set a begin time for the temporal element of the order according to an actual delivery time (paragraph [0002]).
The modified Ruth fails to disclose wherein the code is executable by the processor to obtain the actual delivery time from a time indicated in the delivery notification.  Ourega further discloses wherein the code is executable by the processor to obtain the actual delivery time from a time indicated in the delivery notification (paragraphs [0017]-[0019]; paragraph [0084]; paragraph [0186]; paragraph [0189]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the code is executable by the processor to obtain the actual delivery time from a time indicated in the delivery notification, as disclosed by Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 7-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Ourega in further view of Lehner in further view of Fisher, US 7130818 B2, in view of Willis, US 20180177319 A1.

As per Claims 7 and 17, the modified Ruth fails to disclose wherein the apparatus is a CRM.  Lehner further discloses wherein the apparatus is a CRM (paragraph [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the apparatus is a CRM, as disclosed by Lehner.  Motivation for the modification is provided by Lehner in that this allows the system information to be used when interacting with customers (paragraph [0067]).
The modified Ruth fails to disclose wherein the delivery notification is received from a shipping carrier system that is associated with shipment and delivery of the product, the apparatus communicatively coupled to the shipping carrier system to receive the delivery notification.  Fisher discloses wherein the delivery notification is received from a shipping carrier system that is associated with shipment and delivery of the product, the apparatus communicatively coupled to the shipping carrier system to receive the delivery notification (claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the delivery notification is received from a shipping carrier system that is associated with shipment and delivery of the product, the apparatus communicatively coupled to the shipping carrier system to receive the delivery notification, as disclosed by Fisher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Ruth fails to disclose wherein the apparatus communicates through an application programming interface (“API”) of the shipping carrier system.  Willis discloses wherein the apparatus communicates through an application programming interface (“API”) of the shipping carrier system (paragraph [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the apparatus communicates through an application programming interface (“API”) of the shipping carrier system, as disclosed by Willis.  Motivation for the modification is provided by Willis in that such APIs are common for shipping entities (paragraph [0089]).

As per Claim 8, the modified Ruth fails to disclose checking a delivery status with the shipping carrier system.  Fisher further discloses checking a delivery status with the shipping carrier system (claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the invention checks a delivery status with the shipping carrier system, as disclosed by Fisher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Ruth fails to disclose wherein the code is executable by the processor to poll the shipping carrier system at periodic intervals.  Willis further discloses wherein the code is executable by the processor to poll the shipping carrier system at periodic intervals (paragraph [0050]; claim 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the code is executable by the processor to poll the shipping carrier system at periodic intervals, as disclosed by Willis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 9 and 18, the modified Ruth fails to disclose wherein the code is executable by the processor to check a delivery status of the product from a shipping carrier system.  Fisher further discloses wherein the code is executable by the processor to check a delivery status of the product from a shipping carrier system (column 3, lines 61-65; claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the code is executable by the processor to check a delivery status of the product from a shipping carrier system, as disclosed by Fisher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Ruth fails to disclose obtaining information from a backup system in response to the initial system being unavailable.  Willis further discloses obtaining information from a backup system in response to the initial system being unavailable (paragraph [0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the invention obtains information from a backup system in response to the initial system being unavailable, as disclosed by Willis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Ourega in further view of Murray, US 7895298 B1.
As per Claims 12 and 19, the modified Ruth fails to disclose wherein the product comprises a digital product, the delivery notification received in response to the consumer clicking a link to download the digital product.  Murray discloses wherein the product comprises a digital product, the delivery notification received in response to the consumer clicking a link to download the digital product (column 6, line 62, through column 7, line 19; column 9, lines 51-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ruth such that the product comprises a digital product, the delivery notification received in response to the consumer clicking a link to download the digital product, as disclosed by Murray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Frederick, US 9883389 B2 (techniques for communicating notifications to subscribers);
b.  Montana, US 20150356279 A1 (method for managing license of petrotechnical software using licensing servers, involves providing connection information to user for communicating with virtual machine, and tracking duration that virtual machine executes in environment).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628